1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Feb 27, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK      C



4
     CYNTHIA HARVEY, individually                No. 2:18-cv-00012-SMJ
5    and on behalf of all others similarly
     situated,                                   ORDER ADOPTING STIPULATED
6                                                PROTECTIVE ORDER
                               Plaintiff,
7
                  v.
8
     CENTENE MANAGEMENT
9    COMPANY LLC and
     COORDINATED CARE
10   CORPORATION,

11                             Defendants.

12
           IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure
13
     26(c) and the parties’ stipulation, the parties’ proposed Stipulated Protective Order,
14
     ECF No. 64-1, is APPROVED, ADOPTED, and INCORPORATED in this
15
     Order by reference.
16
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
17
     provide copies to all counsel.
18
           DATED this 27th day of February 2019.
19

20                       SALVADOR MENDOZA, JR.
                         United States District Judge


     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
